NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1


              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Argued October 20, 2008
                                     Decided March 27, 2009

                                               Before

                                WILLIAM J. BAUER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge
                                
                                ANN CLAIRE WILLIAMS, Circuit Judge



Nos. 07‐3379 & 07‐3380

YIN LIN and YUAN RONG CHEN,                             Petitions for Review of Orders of the Board
       Petitioners,                                     of Immigration Appeals.

       v.                                               Nos. A74‐974‐123, A73‐181‐138

ERIC H. HOLDER, JR., Attorney General of
the United States,
       Respondent.

                                              ORDER

        Yin Lin and Yuan Rong Chen are Chinese citizens.  They arrived in the United States on
separate visas, met and married in the United States, and had three children.  They sought
asylum in light of China’s “one‐child policy,” but an immigration judge denied their request.
Four years after the Board of Immigration Appeals upheld that denial, they filed a motion to
reopen  their  case  on  the  basis  of  changed  conditions  in  China.    The  Board  disagreed  that
conditions had changed and denied the motion to reopen.  Because Lin and Chen seek review
of a discretionary denial of a motion to reopen, we lack jurisdiction to consider their petition
for review.  
Nos. 07‐3379 & 07‐3380                                                                            Page 2

                                         I.  BACKGROUND

        Chinese citizens Yin Lin and Yuan Rong Chen came to the United States separately, met
while in the United States, and married and had three children in this country.  After the birth
of  their  second  child,  Ms.  Lin  supplemented  her  asylum  application  to  say  she  feared
persecution for violating China’s “one‐child policy” because she had two children without the
Chinese government’s permission.  

       An  immigration  judge  denied  Lin  and  Chen’s  asylum  applications  in  2003  after
concluding they had not established a well‐founded fear of future persecution and entered an
order of removal.  The Board of Immigration Appeals denied their appeal later the same year.
On April 25, 2007, Lin and Chen filed a motion to reopen their removal proceedings with the
Board, contending there had been a change in country conditions in China.  In support of their
motion,  they  submitted  documents  including  United  States  Department  of  State  Country
Reports,  articles,  and  an  affidavit.    The  Board  concluded  that  conditions  in  China  had  not
materially changed and denied the motion to reopen proceedings.  Lin and Chen now seek
review in this court.

                                            II.  ANALYSIS

          An  alien  seeking  to  reopen  proceedings  with  the  Board  of  Immigration  Appeals
generally  must  file  that  motion  within  ninety  days  of  a  final  entry  of  removal,  8  U.S.C.  §
1229a(c)(7)(C)(I), and Lin and Chen filed their motion well over ninety days after the Board
denied their initial appeal.  The ninety‐day limit does not apply, however, if an alien seeking
to reopen an asylum proceeding establishes “changed circumstances arising in the country of
nationality  or  in  the  country  to  which  deportation  had  been  ordered,  if  such  evidence  is
material and was not available and could not have been discovered at the previous hearing .
. . .”  8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(3)(ii).

        Lin  and  Chen  argue  to  us  that  the  Board  erroneously  concluded  they  had  failed  to
establish  changed  circumstances  in  China  after  2003.    Our  threshold  question,  however,  is
whether we have jurisdiction to review the Board’s denial of their motion to reopen.  We held
in Kucana v. Mukasey, 533 F.3d 534, 536 (7th Cir. 2008), that we lack jurisdiction to consider the
Board’s discretionary denial of a motion to reopen.  “The facts the Board finds, and the reasons
it gives, en route to exercising its discretion to grant or deny a petition to reopen a removal
proceeding, and the discretionary decision itself, cannot be reexamined by a court . . . .”  Huang
v.  Mukasey,  534  F.3d  618,  620  (7th  Cir.  2008).    Although  we  lack  jurisdiction  to  review  a
discretionary  denial  of  a  motion  to  reopen,  we  have  jurisdiction  to  review  the  denial  of  a
motion to reopen that raises a constitutional question or a question of law.  Kucana, 533 F.3d at
536.   Our previous decisions considering our jurisdiction to review denials of motions to
reopen cases involving China’s one‐child policy guide us here.  We had jurisdiction to review
a motion to reopen when the Board said no persecution would result from the imposition of
Nos. 07‐3379 & 07‐3380                                                                     Page 3

a fine that was so steep that a violator would be unable to pay it and as a result would be
sterilized.  See Huang, 534 F.3d at 620 (discussing Lin v. Mukasey, 532 F.3d 596 (7th Cir. 2008)).
Because “[s]uch a view would be inconsistent with (and a misreading, rather than a deliberate,
reasoned rejection of) countless Board and court decisions and an unreasonable interpretation
of the federal statute that makes ‘resistance to a coercive population control program’ grounds
for asylum,” we had jurisdiction to consider the petition for review.  See id. (citing 8 U.S.C.
1101(a)(42)(B)).

        Here, although the Board pointed to the potential for a fine as punishment for violating
China’s one‐child policy, the Board only pointed to a potential fine of “moderate economic
impact.”  Citing Matter of J‐W‐S, 24 I & N Dec. 185, 191 (BIA 2007), it said that “‘enforcement
efforts resulting in moderate economic impact would not, in general, prove a well‐founded fear
of future persecution.’”  Lin and Chen do not point to any authority suggesting that fines of
only a moderate impact amount to persecution, nor did our research yield any.  So unlike the
Board’s ruling in our previous Lin decision, the Board here did not suggest that any fine would
constitute persecution, even one that the petitioners had no ability to pay.  The Board’s mention
of the potential fine in this case does not raise a question of law.

       Instead, the circumstances in this case are more similar to those in another situation
discussed in Huang, those of Xue Jun Li.  There, the Board found no indication that the fee to
which the petitioner might be subject in China for violating the one‐child policy would be so
high that she was in danger of being forced to undergo sterilization for being unable to pay it.
We explained, “Li is in the position therefore of merely disagreeing with the weight that the
Board  placed  on  various  items  of  evidence  (country  reports,  provincial  regulations,  an
unauthenticated notice from the government of Li’s village, etc.) en route to its discretionary
denial of the petition to reopen.”  Huang, 534 F.3d at 621.  With no question of law at stake, we
lacked jurisdiction to consider Li’s petition for review.  

         That is the case here as well.  Lin and Chen disagree with the Board’s determination that
they presented insufficient evidence of changed circumstances in China.  They maintain that
the evidence they proffered in support of their motion to reopen (including country reports,
articles, and affidavits) compels a finding of changed circumstances.  Their argument, however,
is one that the Board should have weighed the evidence they presented more favorably.  That
is a classic discretionary determination.  See Huang, 534 F.3d at 621.  Because no question of law
or constitutional question is presented, we lack jurisdiction to consider the petition for review.


                                      III.  CONCLUSION

       The petition for review is DISMISSED.